Citation Nr: 1032252	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from September 1981 to April 
1985

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs Regional Office 
(RO) rating action issued in April 2005.  

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in January 2010.  A 
transcript of the hearing is associated with the claims file.

As will be discussed below, the medical evidence of record 
suggests, and the Veteran has claimed, that he is unable to work 
due to his service-connected back and left knee disabilities.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans' Claims (Court) held that a TDIU 
claim is part of an increased disability rating claim when such 
claim is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  As such, 
the issues before the Board are as set forth above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran claims that he cannot work due to his 
service-connected back and left knee disabilities.  He also 
claims that when he was working his service-connected 
disabilities interfered with his ability to work.  The Veteran 
specifically alleges that the medication taken to treat his 
service-connected back and left knee disabilities causes 
drowsiness, delusions and problems concentrating, which would 
make it difficult for him to work.  The Board finds that the 
evidence suggests consideration of an extraschedular rating, as 
well as a claim for a TDIU rating.  These issues need to be 
remanded to the Agency of Original Jurisdiction for proper 
development and adjudication.

During his January 2010 Travel Board hearing, the Veteran 
testified that he was awarded Social Security Administration 
(SSA) disability benefits during the pendency of this appeal for 
his back and knee disabilities.  It does not appear that the RO 
has made any attempt to obtain the Veteran's SSA records.  This 
should be accomplished.

Additionally, it appears the Veteran receives regular care at the 
VA Medical Center (VAMC) in Long Beach, California.  Updated 
treatment records should be obtained.

Following the Board's January 2010 hearing, the case was not sent 
to the Board.  Rather, the RO conducted additional development, 
including scheduling the Veteran for another VA examination and 
obtaining additional outpatient treatment reports.  This 
evidence, however, was not considered in a Supplemental Statement 
of the Case and the Veteran has not specifically waived RO 
consideration of this evidence.  The Board notes that at the time 
of its January 2010 hearing the Veteran submitted additional 
evidence and a waiver of RO review of the evidence submitted 
directly to the Board.  There is no waiver of record; however, 
concerning evidence subsequently developed by the RO and the RO 
certified the appeal to the Board in June 2010.  As such, the 
issues must be remanded for consideration of this evidence in a 
Supplemental Statement of the Case.

Lastly, the March 2010 VA examination report reveals that the 
Veteran's service-connected back disability causes erectile 
dysfunction.  Such a finding raises a claim as to whether a 
separate rating is warranted for erectile dysfunction, including 
whether special monthly compensation is warranted.  This issue 
should be adjudicated prior to the Board's review of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran appropriate VCAA 
notice concerning his claims for a TDIU 
rating and for an extraschedular rating 
based on the service-connected back and 
left knee disabilities.  

2.  The RO should obtain from SSA a copy of 
their decision regarding the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon in that decision.

3.  Take appropriate steps to obtain the 
Veteran's updated treatment records 
concerning his service-connected back and 
left knee disability from the Long Beach 
VAMC.

4.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
lumbosacral strain, degenerative changes; 
and chondromalacia of the left knee.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  In this 
regard, range of motion studies should be 
conducted and the examiner should also 
address whether the back and/or left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected back 
and/or left knee disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
and/or left knee is used repeatedly over a 
period of time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  

With respect to the left knee, the 
examiner should state whether there is any 
instability/subluxation of the knee and if 
so, the severity of such should be 
described as slight, moderate, or severe.

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the appellant's service-
connected disabilities or due to a 
combination of each of his service-
connected disabilities.  In addressing 
this, the examiner should take into 
consideration the effect of the medication 
the Veteran takes for the service-
connected disabilities.  The examiner 
should note that the Veteran claims that 
the medication used to treat his service-
connected disabilities cause delusions, 
drowsiness and problems concentrating.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  

5.  Adjudicate the claims for increased 
ratings for back and a left knee disability, 
the claim for a TDIU rating and the claim 
for an extraschedular rating due to the 
service-connected back and left knee 
disabilities.  The Veteran and his 
representative should be provided an SSOC, 
which takes into consideration all 
evidence added to the record since the 
April 2009 SSOC.  Thereafter, the Veteran 
should be provided an appropriate 
opportunity to respond to any adverse 
determination.  The claim for a separate 
rating for erectile dysfunction, 
including special monthly compensation 
based on loss of use of a creative 
organ, should also be adjudicated as it 
has been raised by the evidence of 
record and is part of the claim for an 
increased rating.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


